"Wright, C. J.
That the defendant could not appeal from the verdict of the jury, and thus give the district court *25jurisdiction, is admitted by both parties, and undeniable under the Code, and the decisions of this court. Code, sec. 2328; Kimble v. Riggin, 2 G. Greene, 245; Brown v. Scott, Ib, 454.
The main question is,whether defendant could appeal from the judgment as entered by the justice, March 12th, 1857, by filing his bond, and perfecting his appeal within twenty days thereafter. We think not. The justice, at that time, had no power or authority to enter the judgment.
When the verdict was received, it was, under the Code, his imperative duty to enter the judgment forthwith, and in on case is he allowed more than three days within which to enter judgment, after a cause has been submitted to him for final action. Code, sec. 2306. If he fails to enter his judgment forthwith, after the rendition of the verdict, the party entitled to it, might perhaps compel him to perform his duty by mandamus, or might sue and recover his damages for such neglect of duty. If he does enter it at a time not allowed, the party against whom it is entered, might have the proceedings reversed by writ of error, and perhaps be relieved in other methods, but he cannot appeal, for the case stands as if there had been no judgment — ■ nothing beyond the verdict of the jury. An appeal lies from the final judgment of the justice, (Code, sec. 2328); and as no judgment could be rendered, having any force or efficacy, or binding any person, after the time limited by the express language of the law, (Brown v. Scott, 2 G. Greene, 454), the case stands in legal contemplation, and for the purposes of an appeal, as if no final judgment was rendered.
The action of the district court in allowing the appeal at a previous term, cannot aid the defendant. It was error to allow it, and the sooner it was corrected the better.
It is suggested that the appeal was properly allowed, under the power given to the district court to exercise a supervisory control over inferior tribunals, to prevent and correct abuses, where no other remedy is provided.
The defendant has, however, as we have seen, other rem*26edies, and if be did not have, this is not one of the abuses contemplated by that section.
The order dismissing the appeal is affirmed.